DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquiring portion configured to” “an accumulating portion configured to”, “a starting frame identifying portion configured to”, “generating portion configured to” “a streaming portion configured to”, “a streaming controlling portion configured to” in claims 1 and 2, and “means for requesting”, “means for identifying”, “and means for generating” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows the corresponding structure described in the specification and found to be sufficient.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0308523 A1 to Silvestri et al.
As to Claim 1, Silvestri discloses a content generating device (see fig.1, page.3 ¶0035¶) comprising: an acquiring portion configured to acquire, from an accumulating portion configured to accumulated a plurality of video data, a first plurality of video data that satisfies a prescribed condition (see fig.1, page.5,¶0064-¶0065); a starting frame identifying portion configured to specify a starting frame wherein a prescribed action starts, for each video playback of the first plurality of video data acquired by the acquiring portion(see fig.1, page.6,¶0076,¶0083); and a generating portion configured to generating multi-video data by combining the first plurality of video data so that the timings of the specified starting frames will be synchronized (see fig.1,page.5,¶0065,¶0070-¶0071, ¶0083 and see fig.3A-3D; page.7,¶0101-¶0115).
As to Claim 2, Silvestri discloses further discloses a content streaming server, comprising: a content generating device set forth in claim 1; a streaming portion configured to stream the multi-video data generated by the content generating device; and a streaming controlling portion configured to control the streaming portion so as to stream the multi-video data to a viewer terminal (see fig.1, page.5, ¶0065).
As to Claim 3, Silvestri discloses further discloses a first acquiring portion configured to acquire, from a content streaming terminal, first video data for streaming, wherein: the acquiring portion is configured to: acquires the first video data from the first acquiring portion, request, from the accumulating portion, a second plurality of video data that corresponds to the first plurality of video data and satisfies the prescribed condition, to acquire the first plurality of video data and the second plurality video data as a combined plurality of video data (see fig.3A-3D; page.7,¶0101-¶0115 and ¶0064 ).
As to claim 4, the claim limitation corresponds to the limitation as recited in the rejected claim 1. Therefore, Claim 4 is rejected for the same reason as discussed in Claim 1.
As to claim 5, the claim limitation corresponds to the limitation as recited in the rejected claim 1. Therefore, Claim 5 is rejected for the same reason as discussed in Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,094,738 B2 to Kishore.
US 9,715,901 B1 to Singh et al.
US 10,419,384 b2 to Gross.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (469)295-9212. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2723011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424